Exhibit 10.1

EXECUTION VERSION

PURCHASE AGREEMENT

August 7, 2013

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

As Representative of the Initial Purchasers

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. The William Carter Company, a Massachusetts corporation (the
“Company”), proposes to issue and sell to Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and the other several Initial Purchasers named in
Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of $400,000,000 aggregate
principal amount of the Company’s 5.250% Senior Notes due 2021 (the “Notes”).
Merrill Lynch has agreed to act as the representative of the several Initial
Purchasers (the “Representative”) in connection with the offering and sale of
the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of August 12, 2013 (the “Indenture”), among the Company, the Guarantors
(as defined below) and Wells Fargo Bank, National Association, as trustee (the
“Trustee”). Securities will be issued only in book-entry form in the name of
Cede & Co., as nominee of The Depository Trust Company (the “Depositary”)
pursuant to a letter of representations, to be dated on or before the Closing
Date (as defined in Section 2 hereof) (the “DTC Agreement”), among the Company,
the Trustee and the Depositary.

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of August 12, 2013 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors will be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Company with terms
substantially identical to the Securities (the “Exchange Notes”) to be offered
in exchange for the Securities (the “Exchange Offer”) and (ii) a shelf
registration statement pursuant to Rule 415 of the Securities Act relating to
the resale by certain holders of the Securities, and in each case, to use its
commercially reasonable efforts to cause such registration statements to be
declared effective. All references herein to the Exchange Securities and the
Exchange Offer are only applicable if the Company and the Guarantors are in fact
required to consummate the Exchange Offer pursuant to the terms of the
Registration Rights Agreement.

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) Carter’s, Inc., a Delaware corporation (the “Parent Guarantor”)
and the other entities listed on the signature pages hereof as “Guarantors” and
(ii) any subsidiary of the Company formed or acquired after



--------------------------------------------------------------------------------

the Closing Date that executes an additional guarantee in accordance with the
terms of the Indenture, and their respective successors and assigns
(collectively, the “Guarantors”), pursuant to their guarantees (the
“Guarantees”). The Notes and the Guarantees attached thereto are herein
collectively referred to as the “Securities”; and the Exchange Notes and the
Guarantees attached thereto are herein collectively referred to as the “Exchange
Securities.”

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities, and the Indenture are referred to herein as
the “Transaction Documents.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated August 5, 2013 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated August 7, 2013 (the “Pricing Supplement”),
describing the terms of the Securities, each for use by such Initial Purchaser
in connection with its solicitation of offers to purchase the Securities. The
Preliminary Offering Memorandum and the Pricing Supplement are herein referred
to as the “Pricing Disclosure Package.” Promptly after this Agreement is
executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures

 

-2-



--------------------------------------------------------------------------------

set forth in Section 7 hereof, it is not necessary in connection with the offer,
sale and delivery of the Securities to the Initial Purchasers and to each
Subsequent Purchaser in the manner contemplated by this Agreement and the
Offering Memorandum to register the Securities under the Securities Act or,
until such time as the Exchange Securities are issued pursuant to an effective
registration statement, to qualify the Indenture under the Trust Indenture Act
of 1939 (the “Trust Indenture Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be. The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information

 

-3-



--------------------------------------------------------------------------------

specified in, and meeting the requirements of, Rule 144A. The Company has not
distributed and will not distribute, prior to the later of the Closing Date and
the completion of the Initial Purchasers’ distribution of the Securities, any
offering material in connection with the offering and sale of the Securities
other than the Pricing Disclosure Package and the Final Offering Memorandum and
any amendment or supplement thereto in accordance with Section 3(a).

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than
(i) the Pricing Disclosure Package, (ii) the Final Offering Memorandum and
(iii) any electronic road show or other written communications, in each case
used in accordance with Section 3(a). Each such communication by the Company or
its agents and representatives pursuant to clause (iii) of the preceding
sentence (each, a “Company Additional Written Communication”), when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that this representation, warranty and agreement shall not
apply to statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser through the Representative
expressly for use in any Company Additional Written Communication.

(f) [Reserved].

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(h) The Registration Rights Agreement and DTC Agreement. The Registration Rights
Agreement has been duly authorized and, on the Closing Date, will have been duly
executed and delivered by, and will constitute a valid and binding agreement of,
the Company and the Guarantors, enforceable in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and except as rights to indemnification and
contribution may be limited by applicable law. The DTC Agreement has been duly
authorized and, on the Closing Date, will have been duly executed and delivered
by, and will constitute a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(i) Authorization of the Notes, the Guarantees and the Exchange Notes. The Notes
to be purchased by the Initial Purchasers from the Company will on the Closing
Date be in the form contemplated by the Indenture, have been duly authorized for
issuance

 

-4-



--------------------------------------------------------------------------------

and sale pursuant to this Agreement and the Indenture and, at the Closing Date,
will have been duly executed by the Company and, when authenticated in the
manner provided for in the Indenture and delivered against payment of the
purchase price therefor, will constitute valid and binding obligations of the
Company, enforceable in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles and will be entitled to the benefits of the
Indenture. The Exchange Notes have been duly and validly authorized for issuance
by the Company, and when issued and authenticated in accordance with the terms
of the Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or affecting
enforcement of the rights and remedies of creditors or by general principles of
equity and will be entitled to the benefits of the Indenture. The Guarantees of
the Notes on the Closing Date and the Guarantees of the Exchange Notes when
issued will be in the respective forms contemplated by the Indenture and have
been duly authorized for issuance pursuant to this Agreement and the Indenture;
the Guarantees of the Notes, at the Closing Date, will have been duly executed
by each of the Guarantors and, when the Notes have been authenticated in the
manner provided for in the Indenture and issued and delivered against payment of
the purchase price therefor, the Guarantees of the Notes will constitute valid
and binding agreements of the Guarantors; and, when the Exchange Notes have been
authenticated in the manner provided for in the Indenture and issued and
delivered in accordance with the Registration Rights Agreement, the Guarantees
of the Exchange Notes will constitute valid and binding agreements of the
Guarantors, in each case, enforceable in accordance with their terms, except may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture.

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

(k) Description of the Transaction Documents. The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.

(l) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto pursuant to
Section 3(a)), subsequent to the respective dates as of which information is
given in the Offering Memorandum (exclusive of any amendment or supplement
thereto pursuant to

 

-5-



--------------------------------------------------------------------------------

Section 3(a)): (i) there has been no material adverse change, or any development
that could reasonably be expected to result in a material adverse change, in the
financial condition or in the earnings, business or operations, whether or not
arising from transactions in the ordinary course of business, of the Parent
Guarantor and its subsidiaries, considered as one entity or on the performance
by the Company and the Guarantors of their obligations under the Transaction
Documents (any such change is called a “Material Adverse Change”); and (ii) the
Parent Guarantor and its subsidiaries, considered as one entity, have not
incurred any material liability or obligation, indirect, direct or contingent,
not in the ordinary course of business nor entered into any material transaction
or agreement not in the ordinary course of business.

(m) Independent Accountants. PricewaterhouseCoopers LLP (“PwC”), which expressed
its opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) filed with the Commission and
included in the Offering Memorandum is an independent registered public
accounting firm within the meaning of the Securities Act, the Exchange Act and
the rules of the Public Company Accounting Oversight Board, and any non-audit
services provided by PwC to the Company or any of the Guarantors have been
approved by the Audit Committee of the Board of Directors of the Parent
Guarantor.

(n) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included in the Offering Memorandum
present fairly the consolidated financial position of the entities to which they
relate as of and at the dates indicated and the results of their operations and
cash flows for the periods specified. Such financial statements have been
prepared in conformity with generally accepted accounting principles as applied
in the United States (“GAAP”) applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto. The financial data set forth in the Offering Memorandum under the
captions “Offering Memorandum Summary–Summary Historical Consolidated Financial
Data” and “Selected Historical Consolidated Financial Data” fairly present the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Offering Memorandum. The statistical and
market-related data and forward-looking statements included in the Offering
Memorandum are based on or derived from sources that the Company and its
subsidiaries believe to be reliable and accurate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources.

(o) Incorporation and Good Standing of the Parent Guarantor and its
Subsidiaries. Each of the Parent Guarantor and its subsidiaries has been duly
incorporated or formed, as applicable, and is validly existing as a corporation
or limited liability company, as applicable, in good standing under the laws of
the jurisdiction of its incorporation or formation, as applicable, and has all
power and authority necessary to own, lease and operate its properties and to
conduct its business as described in the Offering Memorandum and, in the case of
the Company and the Guarantors, to enter into and perform its obligations under
each of the Transaction Documents to which it is a party. Each of the Parent
Guarantor and each of its subsidiaries is duly qualified as a foreign
corporation or limited liability company, as applicable, to transact business
and is in good standing

 

-6-



--------------------------------------------------------------------------------

or equivalent status in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. All of the issued
and outstanding capital stock or other ownership interest of each subsidiary of
the Parent Guarantor has been duly authorized and validly issued, is fully paid
and nonassessable and is owned by the Parent Guarantor, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim, except as disclosed in the Offering Memorandum. The Parent
Guarantor does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Exhibit 21 to
the Parent Guarantor’s Annual Report on Form 10-K for the fiscal year ended
December 29, 2012, except for Carter’s International Trading Company Limited, a
company incorporated in Hong Kong on May 21, 2013.

(p) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Parent Guarantor nor any of its subsidiaries is
(i) in violation of its charter, bylaws or other constitutive document, or
(ii) in default (or, with the giving of notice or lapse of time, would be in
default) (“Default”) under any indenture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other instrument to which the Parent
Guarantor or any of its subsidiaries is a party or by which it or any of them
may be bound (including, without limitation, the Second Amended and Restated
Credit Agreement, dated as of August 31, 2012, among the Company, as U.S.
Borrower, The Genuine Canadian Corp., as Canadian Borrower, Bank of America,
N.A., as Administrative Agent, the other agents party thereto and the other
lenders from time to time party thereto (the “Credit Agreement”), or to which
any of the property or assets of the Parent Guarantor or any of its subsidiaries
is subject (each, an “Existing Instrument”), except, in the case of clause
(i) or (ii) above, for such violations or Defaults as would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Change.
The execution, delivery and performance of the Transaction Documents by the
Company and the Guarantors party thereto, and the issuance and delivery of the
Securities and the Exchange Securities, and consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum (i) have been
duly authorized by all necessary corporate, partnership or limited liability
company, as applicable, action and will not result in any violation of the
provisions of the charter, bylaws or other constitutive document of the Parent
Guarantor or any of its subsidiaries, (ii) will not conflict with or constitute
a breach of, or Default or a Debt Repayment Triggering Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Parent Guarantor or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change and (iii) will not
in any material respect result in any violation of any law, administrative
regulation or administrative or court decree applicable to the Parent Guarantor
or any of its subsidiaries. No consent, approval, authorization or other order
of, or registration or filing with, any court or other governmental or
regulatory authority or agency is required for the execution, delivery and
performance of the Transaction Documents by the Company and the Guarantors to
the extent a party thereto, or the issuance and delivery

 

-7-



--------------------------------------------------------------------------------

of the Securities or the Exchange Securities, or consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act, applicable securities laws of the several
states of the United States or provinces of Canada and except such as may be
required by the securities laws of the several states of the United States or
provinces of Canada with respect to the Company’s obligations under the
Registration Rights Agreement. As used herein, a “Debt Repayment Triggering
Event” means any event or condition which gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Parent Guarantor or any of its subsidiaries.

(q) No Material Actions or Proceedings. Except as disclosed in the Offering
Memorandum, there are no legal or governmental actions, suits or proceedings
pending or, to the Company’s and the Guarantors’ knowledge, threatened
(i) against or affecting the Parent Guarantor or any of its subsidiaries or
(ii) which has as the subject thereof any property owned or leased by, the
Parent Guarantor or any of its subsidiaries and any such action, suit or
proceeding, that would reasonably be expected to result in a Material Adverse
Change or materially and adversely affect the consummation of the transactions
contemplated by this Agreement. No labor dispute with the employees of the
Parent Guarantor or any of its subsidiaries, exists or, to the Company’s and the
Guarantors’ knowledge, is threatened or imminent, except for such disputes that
would not reasonably be expected to result in a Material Adverse Change.

(r) Intellectual Property Rights. The Parent Guarantor and its subsidiaries own
or possess sufficient trademarks, trade names, patent rights, copyrights,
licenses, approvals, trade secrets and other similar rights (collectively,
“Intellectual Property Rights”) reasonably necessary to conduct their businesses
as now conducted; and the expected expiration of any of such Intellectual
Property Rights would not reasonably be expected to result in a Material Adverse
Change. Neither the Parent Guarantor nor any of its subsidiaries has received
any notice of infringement or conflict with asserted Intellectual Property
Rights of others that would reasonably be expected to result in a Material
Adverse Change.

(s) All Necessary Permits, etc. The Parent Guarantor and each of its
subsidiaries possess such valid and current certificates, authorizations or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to own, lease and operate its properties and to conduct
their respective businesses, except as would not reasonably be expected to
result in a Material Adverse Change, and neither the Parent Guarantor nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of, or non-compliance with, any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to result
in a Material Adverse Change.

 

-8-



--------------------------------------------------------------------------------

(t) Title to Properties. The Parent Guarantor and each of its subsidiaries has
good and marketable title to all the properties and assets reflected as owned in
the financial statements referred to in Section 1(n) hereof (or elsewhere in the
Offering Memorandum), in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except as
disclosed in the Offering Memorandum and except as would not reasonably be
expected to result in a Material Adverse Change. The real property,
improvements, equipment and personal property held under lease by the Parent
Guarantor or any of its subsidiaries are held, to the Company’s knowledge, under
valid and enforceable leases, with such exceptions as are not material and do
not materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Parent Guarantor
or such subsidiary.

(u) Tax Law Compliance. The Parent Guarantor and its consolidated subsidiaries
have filed all necessary federal, state and foreign income and franchise tax
returns and have paid all taxes required to be paid by any of them and, if due
and payable, any related or similar assessment, fine or penalty levied against
any of them, except, in each case, where the failure to do so would not
reasonably be expected to result in a Material Adverse Change. The Parent
Guarantor has made adequate charges, accruals and reserves in accordance with
GAAP in the applicable financial statements referred to in Section 1(n) hereof
in respect of all federal, state and foreign income and franchise taxes for all
periods as to which the tax liability of the Parent Guarantor or any of its
consolidated subsidiaries has not been finally determined.

(v) Company and Guarantors Not an “Investment Company”. The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder). Neither the
Company nor any Guarantor is, or after receipt of payment for the Securities
will be, an “investment company” within the meaning of the Investment Company
Act.

(w) Insurance. Each of the Parent Guarantor and its subsidiaries are insured by
recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, without limitation, policies
covering real and personal property owned or leased by the Parent Guarantor and
its subsidiaries against theft, damage, destruction, acts of vandalism, flood
and earthquakes, except where failure to do so would not reasonably be expected
to result in a Material Adverse Change. The Company has no reason to believe
that the Parent Guarantor or any of its subsidiaries will not be able (i) to
renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not reasonably be expected to result in a Material Adverse Change.

(x) No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

 

-9-



--------------------------------------------------------------------------------

(y) Solvency. The Company and the Guarantors, taken as a whole, are, and
immediately after the Closing Date will be, Solvent. As used herein, the term
“Solvent” means, with respect to any person on a particular date, that on such
date (i) the fair market value of the assets of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital in relation to the business of such person
contemplated as of the date hereof.

(z) Compliance with Sarbanes-Oxley. The Parent Guarantor and its subsidiaries
and their respective officers and directors are in all material respects in
compliance with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

(aa) Company’s Accounting System. The Parent Guarantor and its subsidiaries
maintain a system of accounting controls that is in compliance with the
Sarbanes-Oxley Act and is sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences

(bb) Disclosure Controls and Procedures. The Parent Guarantor has established
and maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Parent Guarantor and its subsidiaries is made known to the chief executive
officer and chief financial officer of the Parent Guarantor by others within the
Parent Guarantor or any of its subsidiaries, and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Parent
Guarantor’s auditors and the Audit Committee of the Board of Directors of the
Parent Guarantor have been advised of: (i) any significant deficiencies or
material weaknesses in the design or operation of internal controls which could
adversely affect the Parent Guarantor’s ability to record, process, summarize,
and report financial data; and (ii) any fraud, whether or not material, that
involves management or other employees who have a role in the Parent Guarantor’s
internal controls; and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no changes in internal
controls that are reasonably likely to materially affect the Parent Guarantor’s
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses that are reasonably likely to materially
affect the Parent Guarantor’s internal controls.

 

-10-



--------------------------------------------------------------------------------

(cc) Regulations T, U, X. Neither the Company nor any Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

(dd) Compliance with and Liability Under Environmental Laws. Except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change: (i) each of the Parent Guarantor and its subsidiaries
and their respective operations and facilities are in compliance with, and not
subject to any known liabilities under, applicable Environmental Laws, which
compliance includes, without limitation, having obtained and being in compliance
with any permits, licenses or other governmental authorizations or approvals,
and having made all filings and provided all financial assurances and notices,
required for the ownership and operation of the business as presently conducted,
properties and facilities of the Parent Guarantor or its subsidiaries under
applicable Environmental Laws, and compliance with the terms and conditions
thereof; (ii) neither the Parent Guarantor nor any of its subsidiaries has
received any written communication, whether from a governmental authority,
citizens group, employee or otherwise, that alleges that the Parent Guarantor or
any of its subsidiaries is in violation of any Environmental Law; (iii) there is
no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Parent Guarantor has
received written notice, and no written notice by any person or entity alleging
actual or potential liability on the part of the Parent Guarantor or any of its
subsidiaries based on or pursuant to any Environmental Law pending or, to the
Company’s and the Guarantors’ knowledge, threatened against the Parent Guarantor
or any of its subsidiaries or any person or entity whose liability under or
pursuant to any Environmental Law the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law; (iv) neither
the Parent Guarantor nor any of its subsidiaries is conducting or paying for, in
whole or in part, any investigation, response or other corrective action
pursuant to any Environmental Law at any site or facility, nor is any of them
subject or a party to any order, judgment, decree, contract or agreement which
imposes any obligation or liability under any Environmental Law; (v) to the
Company’s and the Guarantors’ knowledge, no lien, charge, encumbrance or
restriction has been recorded pursuant to any Environmental Law with respect to
any assets, facility or property owned, operated or leased by the Parent
Guarantor or any of its subsidiaries; and (vi) to the Company’s and the
Guarantors’ knowledge, there are no past or present actions, activities,
circumstances, conditions or occurrences, including, without limitation, the
Release or threatened Release of any Material of Environmental Concern, that
could reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of the Parent Guarantor or any of its
subsidiaries, including without limitation, any such liability which the Parent
Guarantor or any of its subsidiaries has retained or assumed either
contractually or by operation of law.

 

-11-



--------------------------------------------------------------------------------

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental Concern.
“Materials of Environmental Concern” means any substance, material, pollutant,
contaminant, chemical, waste, compound, or constituent, in any form, including
without limitation, petroleum and petroleum products, subject to regulation or
which can give rise to liability under any Environmental Law. “Release” means
any release, spill, emission, discharge, deposit, disposal, leaking, pumping,
pouring, dumping, emptying, injection or leaching into the Environment, or into,
from or through any building, structure or facility.

(ee) [Reserved].

(ff) ERISA Compliance. Except as disclosed in the Offering Memorandum or would
not reasonable be expected to result in a Material Adverse Change, (i) the
Parent Guarantor and its subsidiaries and any “employee benefit plan” (as
defined under the Employee Retirement Income Security Act of 1974 (as amended,
“ERISA,” which term, as used herein, includes the regulations and published
interpretations thereunder) established or maintained by the Parent Guarantor,
its subsidiaries or their ERISA Affiliates (as defined below) are in compliance
in all respects with ERISA and, to the knowledge of the Company and the
Guarantors, each “multiemployer plan” (as defined in Section 4001 of ERISA) to
which the Parent Guarantor, its subsidiaries or an ERISA Affiliate contributes
(a “Multiemployer Plan”) is in compliance in all respects with ERISA. “ERISA
Affiliate” means, with respect to the Parent Guarantor or its subsidiaries, any
member of any group of organizations described in Section 414 of the Internal
Revenue Code of 1986 (as amended, the “Code,” which term, as used herein,
includes the regulations and published interpretations thereunder) of which the
Parent Guarantor or such subsidiary is a member, (ii) no “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by the Parent
Guarantor, its subsidiaries or any of their ERISA Affiliates, (iii) no “single
employer plan” (as defined in Section 4001 of ERISA) established or maintained
by the Parent Guarantor, its subsidiaries or any of their ERISA Affiliates, if
such “employee benefit plan” were terminated, would have any “amount of unfunded
benefit liabilities” (as defined under ERISA), (iv) neither the Parent
Guarantor, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any material liability under (A) Title IV of ERISA
with respect to termination of, or withdrawal from, any “employee benefit plan”
or (B) Sections 412, 4971, 4975 or 4980B of the Code, and (e) each “employee
benefit plan” established or maintained by the Parent Guarantor, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would cause the loss of such qualification.

 

-12-



--------------------------------------------------------------------------------

(gg) Compliance with Labor Laws. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change,
(i) there is (A) no unfair labor practice complaint pending or, to the Company’s
and the Guarantors’ knowledge, threatened against the Parent Guarantor or any of
its subsidiaries before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
pending, or to the Company’s and the Guarantors’ knowledge, threatened, against
the Parent Company or any of its subsidiaries, (B) no strike, labor dispute,
slowdown or stoppage pending or, to the Company’s and the Guarantors’ knowledge,
threatened against the Parent Guarantor or any of its subsidiaries and (C) no
union representation question existing with respect to the employees of the
Parent Guarantor or any of its subsidiaries and, to the Company’s and the
Guarantors’ knowledge, no union organizing activities taking place and
(ii) there has been no violation of any federal, state or local law relating to
discrimination in hiring, promotion or pay of employees or of any applicable
wage or hour laws.

(hh) Related Party Transactions. No material relationship, direct or indirect,
exists between or among any of the Company or any controlled affiliate of the
Company or Parent Guarantor, on the one hand, and any director, officer, member,
stockholder, customer or supplier of the Company or any controlled affiliate of
the Company or Parent Guarantor, on the other hand, which is required by the
Securities Act to be disclosed in a registration statement on Form S-1 pursuant
to Item 404 of Regulation S-K which is not so disclosed in the Offering
Memorandum. There are no outstanding loans, advances (except advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any controlled affiliate of the Company or Parent
Guarantor to or for the benefit of any of the officers or directors of the
Company or any controlled affiliate of the Company or Parent Guarantor or any of
their respective family members.

(ii) No Unlawful Contributions or Other Payments. Neither the Parent Guarantor
nor any of its subsidiaries nor, to the knowledge of the Company and the
Guarantors, any director, officer, agent, employee or affiliate of the Parent
Guarantor or any of its subsidiaries (i) is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
FCPA, including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA or (ii) has made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment and the
Parent Guarantor, its subsidiaries and, to the knowledge of the Company and
Guarantors, their affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

 

-13-



--------------------------------------------------------------------------------

(jj) No Conflict with Money Laundering Laws. The operations of the Parent
Guarantor and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Parent Guarantor or any of its subsidiaries with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company and
the Guarantors, threatened.

(kk) No Conflict with Sanctions Laws. Neither the Parent Guarantor nor any of
its subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or affiliate of the Parent Guarantor or any
of its subsidiaries is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department, the U.S.
Department of Commerce, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Parent Guarantor or
any of its subsidiaries located, organized or resident in a country or territory
that is the subject of Sanctions. The Company will not, directly or indirectly,
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
person, (i) to fund any activities of or business with any person that, at the
time of such funding, is the subject of Sanctions, or is in Burma/Myanmar, Cuba,
Iran, Libya, North Korea, Sudan or in any other country or territory, that, at
the time of such funding, is the subject of Sanctions, or (ii) in any other
manner that will result in a violation by any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise) of Sanctions.

(ll) Regulation S. The Company, the Guarantors and their respective affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902. The Parent Guarantor is a “reporting issuer”, as defined
in Rule 902 under the Securities Act.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and, subject to the conditions

 

-14-



--------------------------------------------------------------------------------

set forth herein, the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
        % of the principal amount thereof payable on the Closing Date, in each
case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms herein set forth.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Cahill Gordon & Reindel LLP (or such other place as may
be agreed to by the Company and Merrill Lynch) at 9:00 a.m. New York City time,
on August 12, 2013, or such other time and date as Merrill Lynch shall designate
by notice to the Company (the time and date of such closing are called the
“Closing Date”).

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The certificates for the Notes shall be
in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as the Representative may designate. Time shall be of the essence,
and delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it will not offer or sell Securities by, any form of general solicitation
or general advertising (as those terms are used in Regulation D under the
Securities Act), including but not limited to the methods described in Rule
502(c) under the Securities Act.

SECTION 3. Additional Covenants. Each of the Company and the Guarantors further
covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information

 

-15-



--------------------------------------------------------------------------------

contained in the Pricing Supplement. The Company will not amend or supplement
the Preliminary Offering Memorandum or the Pricing Supplement. The Company will
not amend or supplement the Final Offering Memorandum prior to the Closing Date
unless the Representative shall previously have been furnished a copy of the
proposed amendment or supplement a reasonable period of time prior to the
proposed use or filing, and shall not have objected to such amendment or
supplement. Before making, preparing, using, authorizing, approving or
distributing any Company Additional Written Communication, the Company will
furnish to the Representative a copy of such written communication for review
and will not make, prepare, use, authorize, approve or distribute any such
written communication to which the Representative reasonably objects.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3
hereof) and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representative, the Initial Purchasers
or any of their affiliates (as such term is defined in the Securities Act) are
required to deliver a prospectus in connection with sales of, or market-making
activities with respect to, the Securities, the Company and the Guarantors agree
to periodically amend the applicable registration statement so that the
information contained therein complies with the requirements of Section 10 of
the Securities Act, to amend the applicable registration statement or supplement
the related

 

-16-



--------------------------------------------------------------------------------

prospectus or the documents incorporated therein when necessary to reflect any
material changes in the information provided therein so that the registration
statement and the prospectus will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing as of the date
the prospectus is so delivered, not misleading and to provide the Initial
Purchasers with copies of each amendment or supplement filed and such other
documents as the Initial Purchasers may reasonably request.

The Company and the Guarantors hereby expressly acknowledge that the
indemnification and contribution provisions of Sections 8 and 9 hereof are
specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 3.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities. None of the Company or
any of the Guarantors shall be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its best efforts to obtain the withdrawal thereof at the earliest
possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE (as
defined below) reports and documents required to be filed under Section 13 or 15
of the Exchange Act.

 

-17-



--------------------------------------------------------------------------------

Additionally, at any time when the Company is not subject to Section 13 or 15 of
the Exchange Act, for the benefit of holders and beneficial owners from time to
time of the Securities, the Company shall furnish, at its expense, upon request,
to holders and beneficial owners of Securities and prospective purchasers of
Securities information (“Additional Issuer Information”) satisfying the
requirements of Rule 144A(d); provided, however, that the filing of any such
required information by the Parent Guarantor (if the Parent Guarantor continues
to hold all of the equity of the Company and has no material assets or
liabilities other than guarantees of the debt that appears on the consolidated
balance sheet of the Parent Guarantor and its subsidiaries) with the Commission
shall be deemed to satisfy this clause (g).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
90 days following the date hereof, the Company will not, without the prior
written consent of the Representative (which consent may be withheld at the sole
discretion of the Representative), directly or indirectly, sell, offer, contract
or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any long-term
debt securities of the Company that are not (by their terms) convertible into
equity securities or securities exchangeable for or convertible into long-term
debt securities of the Company that are not (by their terms) convertible into
equity securities (other than as contemplated by this Agreement and to register
the Exchange Securities).

(i) Future Reports to the Initial Purchasers. At any time when the Parent
Guarantor is not subject to Section 13 or 15 of the Exchange Act and any
Securities or Exchange Securities remain outstanding, the Company will furnish
to the Representative and, upon request, to each of the other Initial
Purchasers: (i) as soon as practicable after the end of each fiscal year, copies
of the Annual Report of the Company containing the balance sheet of the Company
as of the close of such fiscal year and statements of income, stockholders’
equity and cash flows for the year then ended and the opinion thereon of the
Company’s independent public or certified public accountants; (ii) as soon as
practicable after the filing thereof, copies of each proxy statement, Annual
Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K
or other report filed by the Company with the Commission, the Financial Industry
Regulatory Authority (“FINRA”) or any securities exchange; and (iii) as soon as
available, copies of any report or communication of the Company mailed generally
to holders of its capital stock or debt securities (including the holders of the
Securities), if, in each case, such documents are not filed with the Commission
within the time periods specified by the Commission’s rules and regulations
under Section 13 or 15 of the Exchange Act.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

 

-18-



--------------------------------------------------------------------------------

(k) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.

(l) No Restricted Resales. The Company will not, and will not permit any of its
affiliates (as defined in Rule 144 under the Securities Act) to resell any of
the Notes that have been acquired by any of them.

(m) Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.

SECTION 4. Payment of Expenses. Each of the Company and the Guarantors, jointly
and severally, agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including, without limitation, (i) all
expenses incident to the issuance and delivery of the Securities (including all
printing and engraving costs), (ii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Securities to the
Initial Purchasers, (iii) all fees and expenses of the Company’s and the
Guarantors’ counsel, independent public or certified public accountants and
other advisors, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Final Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, and the
Transaction Documents, (v) all filing fees, attorneys’ fees and expenses
incurred by the Company, the Guarantors or the Initial Purchasers in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Securities for offer and sale under
the securities laws of the several states of the United States, the provinces of
Canada or other jurisdictions designated by the Initial Purchasers (including,
without limitation, the cost of preparing, printing and mailing preliminary and
final blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum, (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies, (viii) any

 

-19-



--------------------------------------------------------------------------------

filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with the review by FINRA, if any, of the
terms of the sale of the Securities or the Exchange Securities, (ix) all fees
and expenses (including reasonable fees and expenses of counsel) of the Company
and the Guarantors in connection with approval of the Securities by the
Depositary for “book-entry” transfer, and the performance by the Company and the
Guarantors of their respective other obligations under this Agreement and
(x) all expenses incident to the “road show” for the offering of the Securities,
including the cost of any chartered airplane or other transportation (it being
understood that the Initial Purchasers, collectively, shall bear their own
transportation and other “road show” travel expenses and one-half of the costs
associated with any chartered aircraft). Except as provided in this Section 4
and Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay their own
expenses, including the fees and disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company of
its covenants and other obligations hereunder, and to each of the following
additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from PwC, the independent registered public accounting firm
for the Company, a “comfort letter” dated the date hereof addressed to the
Initial Purchasers, in form and substance satisfactory to the Representative,
covering the financial information in the Pricing Disclosure Package and other
customary matters. In addition, on the Closing Date, the Initial Purchasers
shall have received from such accountants a “bring-down comfort letter” dated
the Closing Date addressed to the Initial Purchasers, in form and substance
satisfactory to the Representative, in the form of the “comfort letter”
delivered on the date hereof, except that (i) it shall cover the financial
information in the Final Offering Memorandum and any amendment or supplement
thereto and (ii) procedures shall be brought down to a date no more than 3 days
prior to the Closing Date.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the reasonable judgment of the Representative there shall not have
occurred any Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section15E of the Exchange Act.

(c) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Ropes & Gray LLP,
counsel for the Company, dated as of such Closing Date, in form and substance
satisfactory to the Representative.

 

-20-



--------------------------------------------------------------------------------

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Cahill Gordon &
Reindel LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

(e) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii) each of the Company and the Guarantors has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

(f) Indenture; Registration Rights Agreement. The Company and the Guarantors
shall have executed and delivered the Indenture, in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received executed copies thereof. The Company and the Guarantors
shall have executed and delivered the Registration Rights Agreement, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received such executed counterparts.

(g) [Reserved].

(h) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

 

-21-



--------------------------------------------------------------------------------

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or 10(i)(x), (iv) or
(v) hereof or because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Initial Purchasers, severally, upon demand
for all out-of-pocket expenses that shall have been reasonably incurred by the
Initial Purchasers in connection with the proposed purchase and the offering and
sale of the Securities, including, without limitation, fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear the following legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD,

 

-22-



--------------------------------------------------------------------------------

PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED STATES TO A
PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, (b) OUTSIDE THE UNITED
STATES TO A FOREIGN PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903
OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (c) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF APPLICABLE) OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE
COMPANY OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH
CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND
EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: upon any untrue statement or
alleged

 

-23-



--------------------------------------------------------------------------------

untrue statement of a material fact contained in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and to reimburse each Initial Purchaser and each
such affiliate, director, officer, employee or controlling person for any and
all expenses (including the fees and disbursements of counsel chosen by the
Representative) as such expenses are reasonably incurred by such Initial
Purchaser or such affiliate, director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the foregoing indemnity agreement shall not apply, with respect to an
Initial Purchaser, to any loss, claim, damage, liability or expense to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company may
otherwise have.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors, officers and employees, and
each person, if any, who controls the Company or any Guarantor within the
meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company, any Guarantor
or any such director, officer, employee or controlling person may become
subject, under the Securities Act, the Exchange Act, or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representative expressly for use therein; and to reimburse the Company, any
Guarantor and each such director, officer, employee or controlling person for
any and all expenses (including the fees and disbursements of counsel) as such
expenses are reasonably incurred by the Company, any Guarantor or such director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. Each of the Company and the Guarantors hereby
acknowledges that the only information that the Initial Purchasers through the
Representative have furnished to the Company expressly for use in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional

 

-24-



--------------------------------------------------------------------------------

Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto) are the statements set forth in the first sentence of the
fifth paragraph, third and fourth sentence of the seventh paragraph, ninth
paragraph and tenth paragraph under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that each Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced (through the forfeiture of substantive rights
and defenses) by such failure and shall not relieve the indemnifying party from
any liability that the indemnifying party may have to an indemnified party other
than under this Section 8. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each relevant
jurisdiction)), which shall be selected by the Representative (in the case of
counsel representing the Initial Purchasers or their related persons),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party (if so required) within a
reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage,

 

-25-



--------------------------------------------------------------------------------

liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total discount received by the Initial Purchasers bear to the aggregate
initial offering price of the Securities. The relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Guarantors, on the one hand, or the Initial Purchasers, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8

 

-26-



--------------------------------------------------------------------------------

hereof with respect to notice of commencement of any action shall apply if a
claim for contribution is to be made under this Section 9; provided, however,
that no additional notice shall be required with respect to any action for which
notice has been given under Section 8 hereof for purposes of indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director, officer or employee of the Company or any Guarantor, and each person,
if any, who controls the Company or any Guarantor with the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Company and the Guarantors.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i)(x) trading or quotation in any of the Company’s or Parent
Guarantor’s securities shall have been suspended or limited by the Commission or
by the New York Stock Exchange (the “NYSE”), or (y) trading in securities
generally on either the Nasdaq Stock Market or the NYSE shall have been
suspended or limited, or minimum or maximum prices shall have been generally
established on any of such quotation system or stock exchange by the Commission
or FINRA; (ii) a general banking moratorium shall have been declared by any of
federal, New York or Delaware authorities; (iii) there shall have occurred any
outbreak or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions, as in the judgment of the Representative is material and adverse and
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities in the manner and on the terms described in the
Pricing Disclosure Package or to enforce contracts for the sale of securities;
(iv) in the judgment of the Representative there shall have occurred any
Material Adverse Change; or (v) the Company shall have sustained a loss by
strike, fire, flood, earthquake, accident or other calamity of such character as
in the judgment of the Representative may interfere materially with the conduct
of the business and operations of the Company regardless of whether or not such
loss shall have been insured. Any termination pursuant to this Section 10, shall
be without liability on the part of (x) the Company or any Guarantor to any
Initial Purchaser, except that the Company and the Guarantors shall be obligated
to reimburse the expenses of the Initial Purchasers pursuant

 

-27-



--------------------------------------------------------------------------------

to Sections 4 and 6 hereof, (y) any Initial Purchaser to the Company, or (z) any
party hereto to any other party except that the provisions of Sections 8 and 9
hereof shall at all times be effective and shall survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, rights of contribution, agreements, representations, warranties and
other statements of the Company, the Guarantors, their respective officers and
the several Initial Purchasers set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by or
on behalf of any Initial Purchaser, the Company, any Guarantor or any of their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

50 Rockefeller Plaza

New York, New York 10020

Facsimile: (917) 267-7085

Attention: HY Legal Department

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street, 17th Floor

New York, New York 10005

Facsimile: (212) 269-5420

Attention: James J. Clark, Esq.

                 Darren Silver, Esq.

If to the Company or the Guarantors:

The William Carter Company

The Proscenium

1170 Peachtree Street NE, Suite 900

Atlanta, Georgia 30309

Facsimile: (404) 892-0968

Attention: Richard F. Westenberger,

                      Executive Vice President and Chief Financial Officer

 

-28-



--------------------------------------------------------------------------------

with a copy to:

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, Massachusetts 02199-3600

Facsimile: (617) 235- 0375

Attention: Joel F. Freedman, Esq.

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions.

(a) THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THEREOF.

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding a
“Related Judgment”, as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in

 

-29-



--------------------------------------------------------------------------------

any Specified Court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Specified Proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any Specified Court that any Related Proceeding brought in any Specified
Court has been brought in an inconvenient forum.

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except

 

-30-



--------------------------------------------------------------------------------

the obligations expressly set forth in this Agreement; (iv) the several Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
the Guarantors, and the several Initial Purchasers have no obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship; and (v) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby, and the Company and the Guarantors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19. Compliance with USA Patriot Act. In accordance with the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

SECTION 20. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

-31-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

THE WILLIAM CARTER COMPANY

as the Company

By:  

/s/ Richard F. Westenberger

  Name:   Richard F. Westenberger   Title:   Executive Vice President and Chief
Financial Officer

CARTER’S, INC.,

as the Parent Guarantor

By:  

/s/ Richard F. Westenberger

Name:   Richard F. Westenberger Title:   Executive Vice President and Chief
Financial Officer OSHKOSH B’GOSH, INC. CARTER’S RETAIL, INC. TWCC PRODUCT
DEVELOPMENT AND SALES, INC.

CARTER’S GIFTCARD COMPANY, INC.,

as Guarantors

By:  

/s/ Richard F. Westenberger

Name:   Richard F. Westenberger Title:   Executive Vice President and Chief
Financial Officer

 

-32-



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH  INCORPORATED   Acting on behalf of itself
and as the Representative of the several Initial Purchasers By:  
Merrill Lynch, Pierce, Fenner & Smith Incorporated By:  

/s/ Matt Holbrook

  Director

 

-33-



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of Securities to
be Purchased  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 240,000,000   

J.P. Morgan Securities LLC

     60,000,000   

Wells Fargo Securities, LLC

     16,000,000   

BB&T Capital Markets, a division of BB&T Securities, LLC

     12,000,000   

BMO Capital Markets Corp.

     12,000,000   

Fifth Third Securities, Inc.

     12,000,000   

HSBC Securities (USA) Inc.

     12,000,000   

RBC Capital Markets, LLC

     12,000,000   

SunTrust Robinson Humphrey, Inc.

     12,000,000   

U.S. Bancorp Investments, Inc.

     12,000,000   

Total

   $ 400,000,000   

 

Schedule A-1



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1